     Case: 1:19-cv-06334 Document #: 99 Filed: 10/31/19 Page 1 of 1 PageID #:1590
         Case: 19-3169    Document: 1-3         Filed: 10/31/2019    Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                             Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                   Phone: (312) 435-5850
             Chicago, Illinois 60604                                         www.ca7.uscourts.gov




                                         NOTICE OF DOCKETING - Short Form
 October 31, 2019


 The below captioned appeal has been docketed in the United States Court of Appeals for the
 Seventh Circuit:

                    Appellate Case No: 19-3169

                    Caption:
                    COOK COUNTY, et al.,
                    Plaintiffs - Appellees

                    v.

                    KEVIN K. MCALEENAN, et al.,
                    Defendants - Appellants


                    District Court No: 1:19-cv-06334
                    District Judge Gary Feinerman
                    Clerk/Agency Rep Thomas G. Bruton

                    Date NOA filed in District Court: 10/30/2019


 If you have any questions regarding this appeal, please call this office.



 form name: c7_Docket_Notice_short_form(form ID: 188)
